Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  October 28, 2020                                                               Bridget M. McCormack,
                                                                                               Chief Justice

  157581                                                                              David F. Viviano,
  157646                                                                              Chief Justice Pro Tem

                                                                                    Stephen J. Markman
                                                                                         Brian K. Zahra
                                                                                   Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                 Elizabeth T. Clement
            Plaintiff-Appellee,                                                    Megan K. Cavanagh,
                                                                                                    Justices
  v                                                      SC: 157581
                                                         COA: 336598
                                                         Jackson CC: 15-002787-FC
  CLIFFORD DURELL McKEE,
            Defendant-Appellant.

  _________________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                      SC: 157646
                                                         COA: 333720
                                                         Jackson CC: 15-002788-FC
  RODNEY JAMAR McKEE,
           Defendant-Appellant.

  _________________________________________/

        By order of May 22, 2019, the applications for leave to appeal the February 27,
  2018 judgment of the Court of Appeals were held in abeyance pending the decisions in
  People v Furline (Docket No. 158296) and People v Jenkins (Docket No. 158298). On
  order of the Court, the cases having been decided on March 12, 2020, 505 Mich. 16
  (2020), the applications are again considered, and we direct the Clerk to schedule oral
  argument on the applications. MCR 7.305(H)(1).

          We further ORDER the Jackson Circuit Court, in accordance with Administrative
  Order 2003-03, to determine whether defendant Clifford Durell McKee is indigent and, if
  so, to appoint the State Appellate Defender Office, if feasible, to represent the defendant
  in this Court.
                                                                                                               2

       The appellants shall file a supplemental brief within 42 days of the date of the
order appointing counsel addressing whether the trial court erred in failing to grant the
appellants’ motion for a mistrial because their substantial rights were impaired by the
admission of a codefendant’s statement to the police. See Zafiro v United States, 506 U.S.
534, 539 (1993), and People v Hana, 447 Mich. 325, 345-346 (1994). In addition to the
brief, the appellants shall electronically file an appendix conforming to MCR
7.312(D)(2). In the brief, citations to the record must provide the appendix page numbers
as required by MCR 7.312(B)(1). The appellee shall file a supplemental brief within 21
days of being served with the appellants’ brief. The appellee shall also electronically file
an appendix, or in the alternative, stipulate to the use of the appendix filed by the
appellants. A reply, if any, must be filed by the appellants within 14 days of being served
with the appellee’s brief. The parties should not submit mere restatements of their
application papers.

       The total time allowed for oral argument shall be 40 minutes: 20 minutes for the
appellants to be divided at their discretion and 20 minutes for the appellee. MCR
7.314(B)(2).

       The Prosecuting Attorneys Association of Michigan and the Criminal Defense
Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issue presented in this case may move the Court for
permission to file briefs amicus curiae. Motions for permission to file briefs amicus
curiae and briefs amicus curiae regarding these cases should be filed in People v Clifford
Durell McKee, Docket No. 157581, only and served on the parties in both cases.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         October 28, 2020
       p1021
                                                                             Clerk